 



Exhibit 10.3
[Execution Copy]
AMENDMENT NO. 1 TO
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS AMENDMENT NO. 1 TO CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL
RELEASE (this “Amendment”) is made and entered into this 24th day of September,
2007, between Umesh Padval (the “Employee”) and LSI Corporation (together with
its predecessors and its successors and assigns, the “Company”).
W I T N E S S E T H:
     WHEREAS, the Company and the Employee (the “Parties”) entered into a
Confidential Separation Agreement and General Release, dated as of the 31st day
of August, 2007 (the “Original Agreement”); and
     WHEREAS, the Parties desire to amend and supplement the Original Agreement
as set forth in this Amendment;
     NOW THEREFORE, in consideration of the promises and covenants contained in
this Amendment, the Parties agree as follows:
     A.     Paragraph 2 of the Original Agreement is deleted in its entirety and
replaced as follows:
     2.     Change In Status.  From and after the Status Change Date, all
compensation and benefits shall cease, except for those specifically listed in
this Section 2. The Employee’s position with the Company, including all
compensation and eligibility for benefits (other than post-termination benefits
specifically described herein), shall terminate on March 15, 2008 (the
“Termination Date”).
     B.     Paragraph 2.1 of the Original Agreement is deleted in its entirety
and replaced as follows:.
     2.1     Position.  The Employee will remain an employee of the Company
until such time as his employment terminates on the Termination Date. The
Employee’s job title, as of the Status Change Date, will be “Technical
Consultant.” In this position, the Employee will be required to provide
technical consulting to the Company on an as-needed basis. The Employee’s
position as Technical Consultant, and any other position with the Company, will
terminate as of the Termination Date. During the Employee’s tenure as a
Technical Consultant from the Status Change Date until the Termination Date, the
Employee shall be paid monthly salary of $15,000.00, paid every two weeks, less
any and all statutory withholding and deductions as may be required by law or as
authorized by the Employee (the gross amount being the “Continuation Salary”).
Despite the change to the Termination Date from March 31, 2008 to March 15,
2008, the Employee will be paid his entire monthly salary of $15,000 for the
month of March, 2008, but such amount shall be paid on or before March 15, 2008.
     C.     Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings given to such terms in the Original Agreement. Except as
provided in this Amendment, the Original Agreement remains unchanged and in full
force and effect.
     D.     The Parties may execute this Amendment in multiple counterparts,
each of which constitutes an original as against the party that signed it, and
all of which together constitute one agreement. The signatures of all parties
need not appear on the same counterpart. The delivery of signed counterparts by
facsimile or email transmission that includes a copy of the sending party’s
signature(s) is as effective as signing and delivering the counterpart in
person.

Page 1 of 2



--------------------------------------------------------------------------------



 



[Execution Copy]
BY SIGNING AND DELIVERING THIS AGREEMENT, THE EMPLOYEE STATES:
     a.     HE HAS READ IT AND UNDERSTANDS IT AND HAS AT LEAST 21 DAYS TO
CONSIDER IT AND A PERIOD OF SEVEN DAYS AFTER EXECUTING IT TO REVOKE IT;
     b.     HE AGREES WITH IT AND IS AWARE THAT HE IS GIVING UP IMPORTANT
RIGHTS, INCLUDING RIGHTS PROVIDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT,
FOR CONSIDERATION TO WHICH HE WAS NOT ALREADY OTHERWISE ENTITLED;
     c.     HE WAS ADVISED TO, AND IS AWARE OF HIS RIGHT TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING IT; AND
     d.     HE HAS SIGNED IT KNOWINGLY AND VOLUNTARILY.
     IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
first written above.



         
 
      LSI CORPORATION,
a Delaware corporation
 
       
 
       
/s/ Umesh Padval
      By: /s/ Paul Bento
 
       
          UMESH PADVAL
                PAUL BENTO
          Vice President

Date: September 24, 2007

Page 2 of 2